Citation Nr: 1827916	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-00 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of bilateral hand surgery.

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for spondylolysis of L-5 also claimed as lumbar spine disorder.

3. Entitlement to service connection for spondylolysis of L-5 also claimed as lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

The issues of compensation under the provisions of 38 U.S.C. § 1151 for residuals of bilateral hand surgery and service connection for spondylolysis of L-5 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO previously denied the Veteran's claim of entitlement to service connection for spondylolysis of L-5 also claimed as lumbar spine disorder in a November 2008 rating decision, which, like a January 2007 rating decision, found no new and material evidence had been presented to reopen a claim initially denied in October 1974. The Veteran was notified of the decision in November 2008, but he did not file an appeal. 

2. Evidence obtained since the November 2008 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for spondylolysis of L-5 also claimed as lumbar spine disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for spondylolysis of L-5 also claimed as lumbar spine disorder. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim was denied in an unappealed November 2008 rating decision and is final. See 38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103. New and material evidence is required, and has been presented, to allow the claim to be reopened and reviewed. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

In denying service connection for this disability in the unappealed November 2008 rating decision, the RO essentially found no current disability was related to service. It found that the new evidence, post-service treatment records, continued to show that spondylolysis of L-5 discovered in service existed prior to service and was not aggravated by service.  

New and material evidence submitted in conjunction with the July 2011 claim to reopen consists of the Veteran's 2015 testimony that he had fell off a platform and injured his back when he initially presented for service. He suggested this aggravated his back problems. Additionally, a letter from a private physician submitted in March 2017 reflects the opinion that since the Veteran was discharged from service for spondylolysis L5-S1, and has reported ongoing pain and back surgeries, he has a valid claim for service connection, and should be rendered assistance. This evidence was not previously submitted and relates to an unestablished fact necessary to substantiate the claim. It is neither cumulative nor redundant of the evidence of record at the time of the last final denial and raises a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156. This evidence meets the low evidentiary threshold discussed by the United States Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App 110 (2010), is presumed credible as set forth in Justus v. Principi, 3 Vet. App. 510 (1992), and cures an evidentiary defect as set forth in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  


ORDER

New and material evidence has been received to reopen a claim of service connection for spondylolysis of L-5 also claimed as lumbar spine disorder, to that extent only, the claim is granted.


REMAND

Spondylolysis of L-5 also claimed as lumbar spine disorder

The Veteran urges that this disability initially became manifest or aggravated in service. He testified that he fell off a platform and hurt his back in service, leading to the discovery of spondylolysis.

The Board cannot make a fully-informed decision on this issue because no VA examiner has opined whether any current lumbar spine disorder to include spondylolysis of L-5 is related to service either directly or by aggravation. 


38 U.S.C. § 1151 for residuals of bilateral hand surgery

The Veteran testified that he has additional disability of bilateral hands due to negligent treatment/surgery by VA in 2006. The treatment records reflect that the Veteran underwent treatment from June 2006 through 2007 at both VA and private hospitals for right and left hand dysfunction and injury. He testified that he was not sure that all medical records had been submitted, and he was permitted 30 days following the hearing to determine, along with the help of his representative in part due to the fact that the Veteran has been judged incompetent, whether additional records were available. However, he switched representatives two days after the hearing, and it is unclear if he has presented all pertinent evidence. With the assistance of his current representative, he should be permitted the opportunity to submit any additional records or information. 

The Board also cannot make a fully-informed decision on this issue because no VA examiner has rendered an opinion on this matter.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical and non-VA records concerning the Veteran's treatment for the hands from June 2006 through 2007. 

2. Schedule the Veteran for an examination by an appropriate clinician to determine the nature and etiology of any low back disorder to include spondylolysis of L-5. The examiner must opine (a) whether it is at least as likely as not related to an in-service injury, event, or disease, including any incident that precipitated his seeking treatment for back pain beginning in January 1974. While the Veteran testified that he fell off a platform in service, there is no documentation of this in the record, rather there is documentation of low back pain complaints;
(b) whether it is at least as likely as not (a probability of 50 percent or greater) that any low back disorder to include spondylolysis of L-5 currently present was aggravated (i.e., permanently worsened beyond the natural progress) by service-connected disability or disabilities.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's back disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed back disorder. 

3. After obtaining any outstanding records, provide the Veteran with a VA examination, with an appropriate examiner, to determine the current nature/residuals of any VA bilateral hand surgery or treatment. The examiner should note in the report that the entire electronic claims file has been reviewed. All tests deemed necessary should be concluded, and the results reported in detail. Following a review of the claims file, the examiner should obtain detail and offer an opinion on the following:

(a) Obtain an extensive medical history from the Veteran regarding the nature of the original injury to his hands for which he is claiming benefits. The examiner should obtain the date, as well as the VA medical facility, that the Veteran is alleging the injury took place.

(b) Is it at least as likely as not that the Veteran has an additional bilateral hand disability or injury as a result of treatment provided by VA from June 2006 through 2007, to include the Veteran's allegation that additional disability occurred because VA failed to properly diagnose and treat the initial injury/disorder?

(c) If additional disability is shown, was such additional disability the result of, or caused by, a lack of proper care or negligent treatment on the part of VA caregivers? Alternatively, did any action or inaction by VA caregivers cause additional disability or constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault? If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

(d) If additional disability is shown, was the additional disability due to an event not reasonably foreseeable?

All opinions must be supported by a clear rationale and reasoning behind the opinion. The examiner is reminded that there is no need to be 100 percent sure; but the standard is to determine whether it is as likely as not (a 50 percent or more evaluation) with the underlying rationale.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


